DETAILED ACTION
Applicant amended claims 1, 13 and 15 in the amendment dated 1/18/2021.
Claims 1-11 and 13-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 2012/0100830 A12) in view of Szesztay (US 2013/0115921 A1)

With regards to Claim 1, Barber teaches a method of processing data of communications through a communication network (i.e., there is provided a voice call processing system for a communications network, the system comprising at least one call server, wherein the system is adapted to perform an operation in response to a call from an anonymous calling party to a called party, said operation using the identity of the anonymous calling party without revealing said identity to the called party, Paragraph 6), comprising the following acts performed by a server device: receiving from the communication network first data relating to a first communication between a first and a second electronic device respectively associated with a first and a second connection identifier, the first data comprising said second connection identifier and a generic connection identifier associated with the first connection identifier (i.e., If that combination of `called party` and `calling party` does not exist in the subscriber settings table (or the `Permanent Presentation No` field is not set), the anonymous call server looks up its `pending call database` for that combination. If found, the anonymous call server sets the dummy number from the `Assigned Number` field. If that combination of `called party` storing in a non-transitory computer-readable medium at least the first connection identifier associated with the generic connection identifier, and the second connection identifier used for the first communication (i.e., If that combination of `called party` and `calling party` does not exist in the subscriber settings table (or the `Permanent Presentation No` field is not set), the anonymous call server looks up its `pending call database` for that combination. If found, the anonymous call server sets the dummy number from the `Assigned Number` field. If that combination of `called party` and `calling party` is not found in the `pending call database` the anonymous call server sets the dummy number to the first entry encountered in the `temporary pool` (of dummy numbers) which does not appear in the `pending call database` for that subscriber and inserts an entry into the `pending call database` for that called party/calling party/dummy number (Assigned Number) combination, Paragraph 63), receiving from the communication network second data relating to a second communication, searching through the second data for the first or second stored connection identifier, and according to a result of the search, associating the second communication with the first and second connection identifiers (i.e., Return Call Handler. If a request for call set up comes in requesting the setting up of a call from a anonymous call server subscriber to one of the numbers from the pool assigned to the anonymous call server, the Return Call Handler will query the Pending call database for this combination. If the 
Barber does not explicitly disclose generic connection identifier associated with several connection identifiers including the first connection identifier, said generic connection identifier replacing the first connection identifier for the first communication.  However, Szesztay does teach generic connection identifier associated with several connection identifiers including the first connection identifier, said generic connection identifier replacing the first connection identifier for the first communication  (i.e., Figure 2, different subscriber phone numbers can be assigned the same virtual phone numbers (compare row 1 to row 4); the same virtual number of (+36 30) 08 yyyyyyy 1 can be assigned to other party phone number of (+36 xx) xxxxxx1 as well as to the other party phone number of (+36 xx) xxxxxx9, Paragraph 26; Then (step 311) subscriber's phone number is replaced the virtual phone number with updated other party specific rules if needed, Paragraph 28) in order to provide enhanced privacy protection (Paragraph 6).  Therefore, based on Barber in view of Szesztay, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Szesztay with the system of Barber in order to provide enhanced privacy protection.
	

With regards to Claim 2, Barber teaches furthermore comprising dispatching the first connection identifier according to the result of the search (i.e., Return Call Handler. If a request for call set up comes in requesting the setting up of a call from a anonymous call server 

With regards to Claim 3, Barber teaches for which the first communication is performed to the generic connection identifier (i.e., The system automatically assigns a dummy number to an anonymous caller, and uses this dummy number in communications with the called party. The called party can respond using the dummy number, Paragraph 55).

With regards to Claim 4, Barber teaches for which a time period between the first and second communication is also associated with the second communication according to the result of the search (i.e., Optionally, if expiration of the dummy numbers is configured, the message can contain an indication of the expiration date/time as well, Paragraph 69; Paragraph 182).

With regards to Claim 5, Barber teaches furthermore comprising storing the generic connection identifier, searching for the generic connection identifier, and associating the generic connection identifier with the second communication according to the result of the search ( i.e., If that combination of `called party` and `calling party` does not exist in the subscriber settings table (or the `Permanent Presentation No` field is not set), the anonymous 

With regards to Claim 6, Barber teaches furthermore comprising storing a communication type, searching for the communication type, and associating the communication type with the second communication according to the result of the search (i.e. The anonymous call server first looks up the `subscriber settings table` for the combination where the SMS A-party is the `called party` and the SMS B-party is the `Permanent Presentation No`. If that combination exists, the address to forward the message to is the `Caller Id` i.e. the calling party in that record. If that combination does not exist in the subscriber settings table, the anonymous call server looks up the ` pending call database` for the combination where the SMS A-party is the `called party` and the SMS B-party is the `Assigned Number`. The address to forward the message to then is the `Calling Party` in that record.  In the flow, only the interaction with the ` pending call database` is shown.  5. The system forwards the SMS to a normal service centre using the SMPP or UCP interface on behalf of the party sending a text 

With regards to Claim 7, Barber teaches furthermore comprising storing the second data relating to the second communication (i.e., Once a Permanent Presentation number exists in the Subscriber Settings Table, a subsequent call with that called party/CallerIdentity combination results in a new entry (or update of an existing entry) in the pending call database using the Permanent Presentation number as the assigned number in the pending call database, Paragraph 147).

With regards to Claim 8, Barber teaches if a communication is an established telephone call, storing data relating to establishment (i.e., any anonymous call is diverted to their secretary, or specific anonymous calls are diverted to their secretary after having been answered once by the manager, Paragraph 151, Paragraph 152).

With regards to Claim 9, Barber teaches furthermore comprising, if a communication is a non-established telephone call, storing data relating to non-establishment (i.e., Paragraph 58-76; Missed calls are stored in pending calls database ).

With regards to Claim 10, Barber teaches for which the first communication is performed by an anonymized sender (i.e., The system automatically assigns a dummy number 

With regards to Claim 11, Barber teaches for which the second communication is a message (i.e., You can also return a text message to the anonymous caller by replying to this message, Paragraph 70).

The limitations of Claim 13 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

	
With regards to Claim 15, Barber teaches wherein the first communication is made by the second electronic device to the generic connection identifier (i.e., The anonymous call server accepts the SMS message and first looks up the `subscriber settings table` for the combination where the SMS A-party is the `called party` and the SMS B-party is the `Permanent Presentation No`. If that combination exists, and dependent on the keyword provided, the system parses the message for keywords and, if found, sets the Action field to the keyword(s) command, Paragraph 93); and the second communication is made by the second electronic device to an alias connection identifier associated with the first connection identifier and distinct from the generic connection identifier (i.e., If that `called party` and `dummy calling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 30, 2021